                                OFFICE OF THE CHAPTER 13 TRUSTEE
                                        LAUREN A. HELBLING, TRUSTEE
                        For Cases Filed Under Chapter 13 in the United States Bankruptcy Court
                                Northern District of Ohio - Eastern Division (Cleveland)

 Office Address                                                                                  Payment Address
 Lauren A. Helbling, Chapter 13 Trustee                                                          Lauren A. Helbling
 200 Public Square, Suite 3860                                                                   Chapter 13 Trustee
 Cleveland, Ohio 44114-2321                                                                      P.O. Box 593
 Tel: (216) 621-4268 Fax: (216) 621-4806                                                         Memphis, TN 38101-0593
 www.13trusteecleveland.com                                                                      *Include case number
                                                                                                  on payment




                  TRUSTEE'S REPORT OF RECEIPTS AND DISBURSEMENTS
                 For the period December 01, 2018 through November 30, 2019

 Case No: 16-16410-jps                                      Filed: November 21, 2016

 Debtor:    DAVID ASHLEY
            172 BRACE AVENUE

            ELYRIA, OH 44035


 Attorney: WILLIAM J BALENA                                 Required Plan Payment:          $820.00 MONTHLY
           (440) 759-0368




           RECONCILIATION OF FUNDS RECEIVED AND DISBURSED SINCE CASE FILED
                  Plan Payments Received:                                                   24,600.00

                  Disbursements:
                        Principal                 19,462.62
                        Interest                    1,644.65
                        Attorney Fee                2,200.00
                        Trustee Fee                 1,292.73
                                                                        24,600.00

                  Funds on Hand:                                               0.00
                                                                                            24,600.00



                                                               Page 1 of 2

773                            001100010001800202000

        16-16410-jps       Doc 53       FILED 12/21/19         ENTERED 12/21/19 11:13:50                 Page 1 of 2
CASE NO:          16-16410-jps
 DEBTOR:          DAVID A ASHLEY




                                         RECEIPTS DURING TWELVE-MONTH REPORTING PERIOD
Dec 10, 2018              410.00   Dec 24, 2018      410.00   Jan 07, 2019          410.00   Jan 22, 2019          410.00     Feb 01, 2019           410.00
Feb 15, 2019              410.00   Mar 04, 2019      410.00   Mar 15, 2019          410.00




                                   DISBURSEMENTS DURING TWELVE-MONTH REPORTING PERIOD
Claim #        Creditor Name                                           Acct#                    Class                 Principal Paid         Interest Paid
                                                                      (Last 4 Digits)
001A           CREDIT ACCEPTANCE CORPORATION                          7414                     Unsecured                      90.35
                                                                                                                                .00                 .00

001NA          EDWARD A BAILEY ESQ                                                             Unsecured                        .00                 .00
002            CERASTES LLC                                           5351                     Unsecured                      77.45
                                                                                                                                .00                 .00

002NA          CERASTES LLC                                                                    Unsecured                        .00                 .00
003            FIRST INVERSTORS SERVICING CORP                        1613                     Secured                      1,207.11
                                                                                                                                 .00             90.00
                                                                                                                                                   .00
003A           FIRST INVERSTORS SERVICING CORP                        1613                     Unsecured                     141.71
                                                                                                                                .00                 .00

004            QUANTUM3 GROUP LLC                                     5454                     Unsecured                        .00                 .00
005            QUANTUM3 GROUP LLC                                     8816                     Unsecured                        .00                 .00
006            LVNV FUNDING LLC                                       7309                     Unsecured                        .00                 .00
007            MIDLAND FUNDING LLC                                    0769                     Unsecured                        .00                 .00
008            PREMIER BANKCARD LLC                                   1060                     Unsecured                        .00                 .00
008NA          PREMIER BANKCARD LLC                                                            Unsecured                        .00                 .00
009            PORTFOLIO RECOVERY ASSOCIATES LLC                      0222                     Unsecured                      12.68
                                                                                                                                .00                 .00

009NA          PORTFOLIO RECOVERY ASSOCIATES                                                   Unsecured                        .00                 .00
010            PORTFOLIO RECOVERY ASSOCIATES LLC                      6972                     Unsecured                        .00                 .00
010NA          PORTFOLIO RECOVERY ASSOCIATES                                                   Unsecured                        .00                 .00
011            AMERICREDIT FINANCIAL SERVICES                         5993                     Secured                  1,004.45
                                                                                                                             .00                 78.68
                                                                                                                                                   .00
011A           AMERICREDIT FINANCIAL SERVICES                         5993                     Unsecured                1,188.46
                                                                                                                             .00                    .00

799            WILLIAM J BALENA                                                                Attorney Fees                    .00                 .00
XXXNA1         SYNCHRONY BANK                                         9648                     Unsecured                        .00                 .00
               AFNI INC                                                                        Unsecured                        .00                 .00
               SPRINT                                                 7822                     Unsecured                        .00                 .00
               EAGLE LOAN COMPANY OF OHIO INC                         6366                     Unsecured                        .00                 .00

                                                                                             Total Paid To Date:        3,722.21                168.68




                                                                              Page 2 of 2

 774                                         001100010001800302000

                16-16410-jps            Doc 53      FILED 12/21/19            ENTERED 12/21/19 11:13:50                         Page 2 of 2
